Case 1:20-cv-01013-TWP-DLP Document 21 Filed 06/02/20 Page 1 of 1 PageID #: 108



                       IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF INDIANA (INDIANAPOLIS)



 JEFF BACKMEYER,               )
                               )
       Plaintiff,              )
                               )
 v.                            )                      Case No. 1:20-CV-01013-TWP-DLP
                               )
 EQUIFAX INFORMATION SERVICES, )
 LLC, TRANSUNION, LLC, TOYOTA)
 MOTOR CREDIT CORPORATION      )
 and HUNTINGTON NATIONAL BANK, )
                               )
       Defendants.             )
                               )

       STIPULATION OF EXTENSION OF TIME FOR DEFENDANT EQUIFAX
    INFORMATION SERVICES LLC TO RESPOND TO PLAINTIFF’S COMPLAINT

         Plaintiff and Defendant Equifax Information Services LLC (“Equifax”), by counsel,

 consent to an order by the Court that Defendant Equifax’s time to answer, move, or otherwise

 respond to the Complaint in this action be extended through and including July 6, 2020, and that

 any such responsive pleading by that date shall be deemed timely filed. The additional time will

 provide the parties with an opportunity to resolve the claims amicably. One previous extension

 has been requested and granted on May 4, 2020.

 DATED: June 2, 2020.

 /s/ Frank D. Otte                                  /s/ N. Charles Campbell
 Frank D. Otte, No. 19859-49                        N. Charles Campbell
 CLARK,QUINN,MOSES,                                 Ga. Bar No. 210929
 SCOTT & GRAHN, LLP                                 Charles.campbell@equifax.com
 320 N. Meridian Street, Suite 1100                 Legal Counsel - Litigation
 Indianapolis, IN 46204                             Equifax Legal Department
 Telephone: (317) 637-1321                          1550 Peachtree Street
 Fax: (317) 687-2344                                Atlanta, Georgia 30309
 fotte@clarkquinnlaw.com                            Ph. 404-885-8066
 Attorney for Plaintiff                             Attorney for Defendant Equifax Information
                                                    Services LLC


 220324857                                      1
